DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
              Applicant’s response dated 11/30/21 has been received and entered into the application file.  The amendments made to the claims overcome the 112 2nd and 4th paragraph rejections given in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 1-,4,6-9,15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman et al 20160206786 in view of Van Raemdonck WO 2007/025782 (cited by applicant).
              With regard to claims 1 and 9, Ellman et al disclose a dental implant (par. 12) made of a plastic material (par. 30) which is reinforced with targeted multidirectionally arranged long fibers (see par. 44 which describes one of the materials suitable for the implant being PEEK with glass fibers that are 
                Ellman et al do not disclose the fibers having a diameter of 4 to 10 um.
                Van Raemdonck discloses a fiber reinforced plastic material, in which the fibers may be between 1um and 4mm in diameter. See page 2, lines 5-16. Applicant’s claimed range of 4 to 10 um falls within this disclosed range.
                It would have been obvious to one skilled in the art to form the fibers of the plastic material of Ellman et al, with a diameter of from 4 to 10um, in view of the teaching of Van Raemdonck that it is known to form fibers with diameters in this range, within a fiber reinforced plastic material.
                With regard to the newly presented limitation “targeted”, it is the examiner’s position that the fibers of Ellman et al are “targeted” inasmuch as they form the PEEK material with a desired modulus of elasticity.  
                With regard to the newly presented limitation “based on the patient data collected, wherein the patient data include at least one of: the force applied under mechanical stress, the bone density, or the spatial structure of the environment into which an implant is to be inserted”, this limitation is considered to be a product by process limitation, as the limitation only further describes how the fibers are formed.  As such, with product by process limitations, if the prior art final product is the same as the final product recited by the claim, then the prior art meets the claim.

               With regard to claim 2, Ellman et al discloses that the orientation of the fibers may differ between sections A and B of the implant. See paragraph 44 where Ellman et al discloses that the 

                With regard to claim 3, note that Ellman et al disclose that the plastic may be PEEK. See paragraph 44.

                With regard to claim 4, note that Ellman et al discloses that the fibers may be carbon fibers. See paragraph 44.

                With regard to claims 6 and 15, Ellman et al do not disclose the fiber content of the plastic material to be 10-80% or 40-60% by volume.
                 Van Raemdonck discloses that the fiber content of the plastic reinforced material may be from 15-70% by volume. See page 7, line 4. This range includes values recited within applicant’s claimed ranges in claims 6 and 15.
                  It would have been obvious to one skilled in the art to form the fiber reinforced plastic material of Ellman et al/Van Raemdonck with a fiber content of from 15-70% by volume (which includes values that fall within applicant’s claimed ranges in claims 6 and 15), in view of the Van Raemdonck teaching that such ranges are suitable for fiber content of a fiber reinforced plastic material.

                  With regard to claim 7, note that Ellman et al disclose that the thermoplastic material may contain compound additives, such as bioglasses or pigments such as titanium dioxide. See paragraph
41. Since Ellman et al contemplate different thermoplastic materials for section A and B, it would have
been obvious to one skilled in the art to include compound additives such as titanium dioxide in section A, and fiber reinforcements in section B, if one wished for a particular color of the implant.

                 With regard to claim 8, although Ellman et al/Van Raemdonck do not disclose the compound additives being present only in a surface area of the implant up to a depth of 200 um, it would have been obvious to one skilled in the art include the compound additives only in a surface area up toa depth of 200 um, if one wished for a particular color of the implant in section A.


                Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman et al 20160206786 in view of Van Raemdonck WO 2007/025782, and further in view of Bassett et al 20110008754.
               With regard to claims 12-14, Ellman et al/Van Raemdonck do not disclose a system, device and method for producing the implant of claim 1, comprising the steps recited in these claims.
              Bassett et al disclose a system, device and method for producing a dental implant, comprising:
              A device/unit for collection patient data regarding an environment into which the implant is to be inserted (Bassett et al disclose the use of a scanner to scan the intraoral cavity, see paragraphs 35 - 37), wherein the patient data includes a spatial structure of the environment (3D image of the intraoral cavity), as well as bone density (paragraph 35).
              A computer program/unit (CAD/CAM software, paragraphs 40-42) for creating a model for an implant based on the patient data collected, the model including a three dimensional structure of the implant (paragraphs 42-43).
              A device/unit for producing the customized implant based on the created model, via 3D printing (3D printer, see paragraph (paragraphs 44-45).
              It would have been obvious to one skilled in the art to utilize the Bassett et al system/device/method of producing a customized implant, to produce the implant of claim 1 of Ellman .


Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of Ellman et al 20160206786 in view of Van Raemdonck is non-obvious because Van Raemdonck disclose a much larger range for the diameter of the fibers, than claimed by applicant.  This is not found persuasive because Van Raemdonck was relied upon for the teaching that it is known to form a plastic material with fibers anywhere within a particular range.  One skilled in the art would recognize that any diameter in the range disclosed could be used for the fibers of Ellman et al.
             Applicant also argues that the combination of Ellman et al. and Van Raemdonck fails to disclose a targeted arrangement of the multidirectional fibers calculated based on patient data, as recited in amended claim 1.  This is not found persuasive because the term “targeted” is used to describe how the fibers are formed, and it is the examiner’s position that the fibers of Ellman et al are “targeted” inasmuch as they form the PEEK material with a desired modulus of elasticity.  Furthermore, the recitation of the fibers being “calculated based on patient data” is a product by process limitation, as the limitation only further describes how the fibers are formed.  As such, with product by process limitations, if the prior art final product is the same as the final product recited by the claim, then the prior art meets the claim.  It is the examiner’s position that the final product required by claim 1, is the same final product as disclosed by the combination of Ellman et al. and Van Raemdonck.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772